ADAMS, P. J.
This case, so far as we can discover, presents nothing for this court to review.' The appellants Grover have filed no exceptions to the conclusions of the trial court, and consequently as to them we are limited to a consideration of the exceptions taken during the trial. Elliott v. Van Schaick, 26 App. Div. 587, 50 N. Y. Supp. 432; Ainley v. Railway Co., 47 Hun, 206. The record discloses but a single exception available to these appellants, and this was to the admission of evidence which could not, by any possibility, have proved prejudicial to their rights. So far as the defendant Winslow is concerned, he does not appear to have appealed from the judgment at all. We are of opinion, therefore, that the judgment should be affirmed, with costs. Judgment affirmed, with costs. All concur.